Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 7/10/2019 has been entered. Specification has been reviewed and accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites to detect an operational status of the component of the BAS. 
The limitation of using the data to detect an operational status of the component of the BAS, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a controller” language, “detect” in the context of 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- a system for monitoring a building automation system (BAS), the BAS system comprising: a component of the BAS configured to report data via a bus from the component of the BAS to an I/O interface of the BAS at intervals; a memory of the BAS having an application stored thereon, wherein the stored application when executed requires that the data reported from the component of the BAS is reported at least at a minimum frequency; and a controller including a preprogrammed chip or an application specific integrated circuit (ASIC) operatively coupled to the I/O interface of the BAS and to the memory of the BAS, and configured to receive the data reported from the component of the BAS at least at the minimum frequency in accordance with the stored application and to execute the stored application with the data reported by the component of the BAS, wherein the operational status of the component of the BAS provides an indication that the component of the BAS needs repair. A system for monitoring a building automation system (BAS), the BAS system comprising: a component of the BAS configured to report data via a bus from the component of the BAS to an I/O interface of the BAS at intervals; a memory of the BAS having an application stored thereon, wherein the stored application when executed requires that the data reported from the component of the BAS is reported at least at a minimum frequency; and a controller including a preprogrammed chip or an application specific integrated circuit (ASIC) operatively coupled to the I/O interface of the BAS and to the memory of the BAS, and configured to receive the data reported from the component of the BAS at least at the minimum frequency in 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a controller/component/system to perform receiving, reporting, and monitoring steps amounts to no more than mere functions using a generic computer component, which cannot provide an inventive concept. A system for monitoring a building automation system is considered to be well-understood, routine, conventional activity- page 10 lines 19-21 in the specification it is stated that the device for monitoring a BAS may be a computer system/server that may be operated with numerous other general purpose computing system environments or configurations such as a personal computer system, server computer system, and others.    Receiving or reporting data over a network is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc (computer receives and sends information over a network). A memory having an application stored thereon is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc. (storing and retrieving information in memory). Further limiting the controller to include a preprogrammed chip or ASIC is considered to be well-understood, 


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detect a difference between the natural frequency at which the component of the BAS reports data and the minimum frequency that the stored application requires that data be reported from the component of the BAS to an I/O interface of the BAS. These limitations under broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting “controller is further configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is further configured to” language, “detect” in the context of this claim encompasses the user manually observing or calculating in order to determine and compare the frequencies. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This Judicial exception is not integrated into a practical application, the claim recites no additional elements. The claim is not patent eligible. 

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detect when the natural frequency that the  change the natural frequency at which the component of the BAS reports data to the I/O interface of the BAS to at least the minimum frequency that the stored application requires that data be reported from the component of the BAS in response to the a detected difference between the natural frequency and the minimum frequency that the stored application requires that the data be reported from the component of the BAS.  Using the controller to change the natural frequency is simply adding insignificant extra-solution activity meaning that the controller in this step is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of adjusting a data acquisition configuration). Adjusting a data acquisition configuration is considered to be well-understood, routine, conventional activity- the specification states that “millions of existing buildings have low capacity devices and/or low bandwidth devices, and the manual process of adjusting the data acquisition configuration for such devices is error prone, costly and slow”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claims 1 and 2. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element- the natural frequency at which the component of the BAS reports data to the I/O interface of the BAS is obtained from a data structure for the BAS.  Using the controller to receive or obtain the data from the device is simply adding insignificant extra-solution activity meaning that the controller in this step is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of receiving data from a device). Receiving or transmitting data over a network is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc (computer receives and sends information over a network). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identify an agency that can repair or replace the component of the BAS. This limitation under broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting “controller is further configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is further configured to” language, “identify” in the context of this claim encompasses the user manually observing and choosing an agency that can repair or replace the component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  send information about the agency and a cost estimate for repairing or replacing the component to a technician associated with the BAS via a fault detection and prediction dashboard. Using the controller to send information and an estimate cost for repairing or replacing the component is simply adding insignificant extra-solution activity meaning that the controller in these steps are recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of receiving data from a device). Receiving or transmitting data over a network is considered to be a well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc (computer receives and sends information over a network). Determining an estimated outcome and setting a price is considered to be a well-understood, routine, conventional activity- see MPEP 2106.05(d) OIP Techs. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an identification of a building where the BAS is located. This limitation under broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example “identification” in the context of this claim encompasses the user visually observing where the BAS is located. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application, the claim only recites one additional element – wherein the operational  is sent to an agency that is associated with components similar to the component. Using the controller to send the data is simply adding insignificant extra-solution activity meaning that the controller in this step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of outputting data) Receiving or transmitting data over a network is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc (computer receives and sends information over a network). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites to standardize the data from the component of the BAS to determine the operational status of the component of the BAS. This limitation under broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting “controller is further configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is further configured to” language, “standardize” and “determine” in the context of this claim encompasses the user manually sorting the data to standardize it and the user manually can calculate or observe to determine the operational status of the component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Judicial exception is not integrated into a practical application, the claim recites no additional elements. The claim is not patent eligible.


The limitation of detect a minimum frequency, standardize the data, and detect an operational status of a component of the BAS, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a device” language, “detect”, “standardize”, and “detect” in the context of this claim encompasses that the user manually can observe or calculate to identify a minimum frequency, manually sort data to standardize it, and visually observe or manually calculate to determine the operational status of the component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- the device comprising a controller including a preprogrammed chip or an application specific integrated circuit (ASIC) configured to receive data from a component of the BAS via a bus and an I/O interface at least at the minimum frequency. Using the device to receive data from the BAS and access an application from a memory is simply adding insignificant extra-solution activity meaning that the device in this step is recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving data from a device and accessing an application from a memory). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claim 9 is rejected under 35 U.S.C. 101 for the same reason as claim 2.

Claim 10 is rejected under 35 U.S.C 101 for the same reasons as claim 3.

Claim 11 is rejected under 35 U.S.C 101 for the same reasons as claim 4.

Claim 12 is rejected under 35 U.S.C 101 for the same reasons as claim 5.

 detecting a minimum frequency that the application must receive data, and detecting thereby an operational status of the component of the BAS using the stored application and received data.
The limitation of detecting a minimum frequency that the application must receive data, and detecting thereby an operational status of the component of the BAS using the stored application and received data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “detecting”, in the context of this claim encompasses that the user manually can observe or calculate to identify a minimum frequency, and visually observe or manually calculate to identify the operational status of the component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- receiving data from a component of the BAS via a bus and an I/O interface of the BAS, the method comprising: accessing and executing an application stored in a memory of the BAS operatively coupled to a controller. Using methods to receive data from the BAS and access an application from memory are simply adding insignificant extra-solution activity meaning that the device in this step is recited at a high-level of generality (i.e., as a generic method performing a generic computer function of receiving data from a device and accessing an application from memory). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 


Claim 15 is rejected under 35 U.S.C. 101 for the same reason as claim 2.

Claim 16 is rejected under 35 U.S.C 101 for the same reason as claim 3.

Claim 17 is rejected under 35 U.S.C 101 for the same reasons as claim 4.

Claim 18 is rejected under 35 U.S.C 101 for the same reasons as claim 5.

Claim 19 is rejected under 35 U.S.C 101 for the same reasons as claim 6.

Claim 20 is rejected under 35 U.S.C 101 for the same reasons as claim 7.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the mental abstract idea- generate a set of asset models and to generate operation models for the component of the BAS; and the operation models include at least one of a component energy forecasting module, a component deterioration forecasting module, a building prediction module, and a time to event prediction module. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element- when a rate at which the stored application must receive data is equal to the natural frequency of characteristic data associated with a component of the BAS.  The rate of receiving data is simply adding insignificant extra-solution activity meaning that the controller in this step is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of receiving data from a device). Receiving or transmitting data over a network is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc (computer receives and sends information over a network). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith), and Sinha et al. (US 20170284691 A1, herein Sinha).


Regarding claim 1, Kienzle teaches A system for monitoring a building automation system (BAS) (Fig. 1, [0029]), the BAS system comprising: a component of the BAS configured to report data via a bus from the component of the BAS to an I/O interface of the BAS at intervals (Fig. 1 element 104 IoT device(s), [0034] the system includes any suitable number of IoT device(s) each generating data and communicating to analysis device(s), [0015] A system may include any appropriate number of sensors that each generates a particular value of data during any appropriate number of time periods as the system is being monitored, Fig. 5 [0055] one or more input / output ( I / O ) devices 550 controllable through one or more I / O interfaces 540 . The various components 510 , 520 , 530 , 540 , or 550 may be interconnected through at least one system bus 560 , which may enable the transfer of data between the various modules and components of the system 500); a memory of the BAS having an application stored thereon [Fig. 5 element 520 memory, [0059] the memory or storage device(s) may include one or more computer-readable storage media which may include applications), and a controller including a preprogrammed chip or an application specific integrated circuit (ASIC) operatively coupled to the I/O interface of the BAS and to the memory of the BAS (Fig. 5, [0055] one or more input / output ( I / O )  the processor ( s ) 510 and the memory 520 may be supplemented by , or incorporated into , one or more application - specific integrated circuits ( ASICs )), and configured to receive the data reported from the component of the BAS …in accordance with the stored application and to execute the stored application with the data reported by the component of the BAS to detect an operational status of the component of the BAS (Fig.1 element 112 analysis device(s) receives data from IoT device(s), [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error).
Kienzle does not teach, wherein the stored application when executed requires that the data reported from the component of the BAS is reported at least at a minimum frequency…at least at the minimum frequency, wherein the operational status of the component of the BAS provides an indication that the component of the BAS needs repair.
Smith teaches wherein the stored application when executed requires that the data reported from the component of the BAS is reported at least at a minimum frequency (Fig. 6 element 630 sampling frequency min, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators); and a controller … receive the data reported from the component of the BAS at least at the minimum frequency(Fig. 1 element 110 controller gets sensor data from the sampler, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators).

The combination of Kienzle and Smith do not teach wherein the operational status of the component of the BAS provides an indication that the component of the BAS needs repair.
Sinha teaches wherein the operational status of the component of the BAS provides an indication that the component of the BAS needs repair (Sinha [0054] smart connected devices may provide their current status, analytic result, fault detection to the MSPR platform, [0079] a detected fault represents repair or replacement, [0058] A rooftop failure or failure symptom may be sent to MSPR platform 402 to orchestrate replacement or initiate a maintenance project) It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include the controller being further configured to determine an agency that can replace or repair a component and send a cost estimate of the repair or replacement. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include wherein the operational status of the component indicates that the component needs repair. One of ordinary skill in the art would be motivated to do so in order to 

Regarding claim 2, the combination of Kienzle, Smith, and Sinha teach The system of claim 1, reported from the component of the BAS to an I/O interface of the BAS ([0069] To provide for interaction with a user , implementations may be realized on a computer having a display device… monitor , for displaying information to the user, [0070] a client computer having a graphical UI or a web browser through which a user may interact with an imple mentation , or any appropriate combination of one or more such back end , middleware , or front end components . The components of the system may be interconnected by any appropriate form or medium of digital data communication , e . g . , a communication network), of the BAS reports data (Kienzle Fig. 1, [0029]).
Smith further teaches wherein the controller is further configured to: detect a natural frequency that the component of the BAS reports data (Smith col 16 lines 45-47 present sampling frequency as natural frequency) and to detect a difference between the natural frequency at which the component and the minimum frequency that the stored application requires that data be (Smith col 16 lines 45-50 the present sampling frequency is compared to the minimum desired sampling frequency)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Smith to include the controller comparing the natural frequency to the minimum frequency. One of ordinary skill in the art would be motivated to do so because by having the controller be configured to compare the natural frequency to the minimum frequency one can 

Regarding claim 3,  the combination of Kienzle, Smith, and Sinha teach The system of claim 2, reports data to the I/O interface of the BAS (Fig. 5, [0055] one or more input / output ( I / O ) devices 550 controllable through one or more I / O interfaces 540 . The various components 510 , 520 , 530 , 540 , or 550 may be interconnected through at least one system bus 560 , which may enable the transfer of data between the various modules and components of the system 500, ([0069] To provide for interaction with a user , implementations may be realized on a computer having a display device… monitor , for displaying information to the user, [0070] a client computer having a graphical UI or a web browser through which a user may interact with an implementation , or any appropriate combination of one or more such back end , middleware , or front end components . The components of the system may be interconnected by any appropriate form or medium of digital data communication , e . g . , a communication network), of the BAS (Kienzle Fig. 1, [0029]).
Smith further teaches wherein the controller is further configured to detect when the natural frequency that the component… reports data is different from the minimum frequency that the stored application requires that data be reported from the component of the BAS based on a detected difference and to change the natural frequency at which the component of the BAS reports data … to at least the minimum frequency that the stored application requires that data be reported from the component… in response to the a detected difference between the natural frequency and the minimum frequency that the stored application requires that the data be reported from the component… (Smith Fig. 6 elements 630, 640, and 638, col 16 lines 45-63 present sampling frequency as natural frequency if the present sampling frequency is not at the minimum 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Smith to include the controller comparing the natural frequency to the minimum frequency. One of ordinary skill in the art would be motivated to do so because by having the controller be configured to compare the natural frequency to the minimum frequency one can determine if the natural frequency is not at the level of the minimum frequency which is desirable because sampling at a minimum frequency would save energy.

Regarding claim 4, the combination of Kienzle, Smith, and Sinha teach The system of claim 2, for the BAS (Kienzle Fig. 1, [0029]), to the I/O interface of the BAS (Fig. 5, [0055] one or more input / output ( I / O ) devices 550 controllable through one or more I / O interfaces 540 . The various components 510 , 520 , 530 , 540 , or 550 may be interconnected through at least one system bus 560 , which may enable the transfer of data between the various modules and components of the system 500, ([0069] To provide for interaction with a user , implementations may be realized on a computer having a display device… monitor , for displaying information to the user, [0070] a client computer having a graphical UI or a web browser through which a user may interact with an implementation , or any appropriate combination of one or more such back end , middleware , or front end components . The components of the system may be interconnected by any appropriate form or medium of digital data communication , e . g . , a communication network).
Smith further teaches wherein the natural frequency at which the component of the BAS reports data obtained from a data structure (Smith col. 7 lines 43-47 a data portion contains the .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Smith to include the natural frequency coming from a data structure. One of ordinary skill in the art would be motivated to do so because by obtaining the natural frequency from a data structure it would mean that the data would be stored on some form of memory and “advantageously, in the event of interruption of power to the hub, or loss of communication between the hub and the central server, the data stored in store may be transmitted to the central server when power or communication is restored” showed by Smith (col 6 lines 24-30).

Regarding claim 5, the combination of Kienzle, Smith, and Sinha teach the system of claim 1, 
Sinha further teaches wherein the controller is further configured to identify an agency that can repair or replace the component of the BAS and-send information about the agency and a cost estimate for repairing or replacing the component to a technician associated with the BAS (Sinha [0079] MSPR platform may present the repair/replacement to both contractor and distributor, and given an informed fault with diagnostic information the contractor may prepare a service cost estimate based on service part availability and diagnostic results) via a fault detection and prediction dashboard ([0098] multi-format presentation of the analyzed events 1312 (e.g., via dashboards…) for reporting and/or other further actions).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Sinha to include the controller being further configured to determine an agency that 

Regarding claim 7, the combination of Kienzle, Smith, and Sinha teach the system of claim 1, wherein the controller is further configured to standardize the data from the component of the BAS to determine the operational status of the component of the BAS (Kienzle Fig.3 elements 302, 304, 306, and 308, [0050] the sensor data is discretize and a graph is determined based of the discretized sensor data in order to determine typical operating mode of device(s)).

Regarding claim 12, the combination of Kienzle, and Smith teach the device of claim 8, 
The combination of Kienzle, and Smith do not teach wherein when the operational status of the component of the BAS indicates that the component of the BAS needs repair and in response the device is further configured to identify an agency that can repair or replace the component of the BAS and send information about the agency and an estimate cost for repairing or replacing the component of the BAS to a technician associated with the BAS.
Sinha teaches wherein when the operational status of the component of the BAS indicates that the component of the BAS needs repair (Sinha [0054] smart connected devices may provide their current status, analytic result, fault detection to the MSPR platform, [0079] a detected fault represents repair or replacement, [0058] A rooftop failure or failure symptom may be sent to MSPR platform 402 to orchestrate replacement or initiate a maintenance project) and in response the device is further configured to identify an agency that can repair or replace the component of the BAS and send information about the agency and an estimate cost for repairing or replacing the component of the BAS to a technician associated with the BAS ([0079] MSPR platform may present the repair/replacement to both contractor and distributor, and given an informed fault with diagnostic information the contractor may prepare a service cost estimate based on service part availability and diagnostic results).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include the device being further configured to determine an agency that can replace or repair a component and send a cost estimate of the repair or replacement. The motivation for this combination is the same as that of claim 5.

Regarding claim 18, Kienzle and Smith teach the method of claim 15,
Kienzle and Smith do not teach, wherein when the operational status of the component of the BAS indicates that the component of the BAS needs repair in response the method further comprises: identifying an agency that can repair or replace the component of the BAS; and sending information about the agency and an estimate cost for repairing or replacing the component of the BAS to a technician associated with the BAS.
Sinha teaches wherein when the operational status of the component of the BAS indicates that the component of the BAS needs repair (Sinha [0054] smart connected devices may provide their current status, analytic result, fault detection to the MSPR platform, [0079] a detected fault represents repair or replacement, [0058] A rooftop failure or failure symptom may be sent to MSPR platform 402 to orchestrate replacement or initiate a maintenance project)  in response the method further comprises: identifying an agency that can repair or replace the component of the BAS; and sending information about the agency and an estimate cost for repairing or replacing the component of the BAS to a technician associated with the BAS ([0079] MSPR platform may present the repair/replacement to both contractor and distributor, and given an informed fault with diagnostic information the contractor may prepare a service cost estimate based on service part availability and diagnostic results).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include the method being further configured to determine an agency that can replace or repair a component and send a cost estimate of the repair or replacement. The motivation for this combination is the same as that of claim 5.

Claims 8-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith).

Regarding claim 8, Kienzle teaches  A device configured to monitor a building automation system (BAS) (Kienzle Fig. 1, [0029]), the device comprising a controller including a preprogrammed chip or an application specific integrated circuit (ASIC)  (Kienzle Fig. 5, [0055] one or more input / output ( I / O ) devices 550 controllable through one or more I / O interfaces 540 . The various components 510 , 520 , 530 , 540 , or 550 may be interconnected through at least one system bus 560 , which may enable the transfer of data between the various modules and components of the system 500, [0059] the processor ( s ) 510 and the memory 520 may be supplemented by , or incorporated into , one or more application - specific integrated circuits ( ASICs)) configured to: access and execute an application stored in a memory of the BAS operatively coupled to the controller (Kienzle Fig. 5 element 520 memory, [0059] the memory or storage device(s) may include one or more computer-readable storage media which may include ; receive data from a component of the BAS via a bus and an I/O, of the BAS via a bus and an I/O interface (Fig.1 element 112 analysis device(s) receives data from IoT device(s), (Fig. 5, [0055] one or more input / output ( I / O ) devices 550 controllable through one or more I / O interfaces 540 . The various components 510 , 520 , 530 , 540 , or 550 may be interconnected through at least one system bus 560 , which may enable the transfer of data between the various modules and components of the system 500, [0069] To provide for interaction with a user , implementations may be realized on a computer having a display device… monitor , for displaying information to the user, [0070] a client computer having a graphical UI or a web browser through which a user may interact with an implementation , or any appropriate combination of one or more such back end , middleware , or front end components . The components of the system may be interconnected by any appropriate form or medium of digital data communication , e . g . , a communication network)…; standardize the data; and detect an operational status of the component of the BAS using the stored application and standardized data (Kienzle Fig.3 elements 302, 304, 306, and 308, [0050] the sensor data is discretized and a graph is determined based of the discretized sensor data in order to determine typical operating mode of device(s)).
Kienzle does not teach detect a minimum frequency that the application must receive data; receive data from a component at least at the minimum frequency
Smith teaches detect a minimum frequency that the application must receive data (Smith Fig. 6 element 630 sampling frequency min, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators); receive data from a component … at least at the minimum frequency (Smith Fig. 1 element 110 controller gets sensor data from the sampler, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kienzle to incorporate the teachings of Smith to include a device 

Regarding claim 9, the combination of Kienzle and Smith teach the device of claim 8. 
The combination of Kienzle and Smith further teach further configured to: detect a natural frequency at which the component of the BAS reports data (Smith col 16 lines 45-47 present sampling frequency as natural frequency); and detect a difference between the natural frequency that the component of the BAS reports data to the minimum frequency that the stored application must receive the data (Smith col 16 lines 45-50 the present sampling frequency is compared to the minimum desired sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Smith to include a device comparing the natural frequency to the minimum frequency. The motivation for this combination is the same as that of claim 2.

Regarding claim 10, the combination of Kienzle and Smith teach the device of claim 9.
The combination of Kienzle and Smith further teach further configured to change the natural frequency that the component of the BAS reports data to at least the minimum frequency that the stored application must receive the data when the natural frequency is different from the minimum frequency that the application must receive the data (Smith Fig. 6 elements 630, 640, and 638, col 16 lines 45-63 present sampling frequency as natural frequency if the present sampling frequency is not at the minimum sampling frequency the sampling frequency is reduced and if the present sampling interval is at the minimum desired sampling interval the hub will continue and operate at the present sampling frequency).


Regarding claim 11, the device of claim 9, wherein the natural frequency is obtained from a data structure for the BAS (Smith Col 7 lines 43-47 a data portion contains the packetized samples which include sampling interval and sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Smith to include the natural frequency coming from a data structure. The motivation for this combination is the same as that of claim 4.

Regarding claim 14, Kienzle teaches a method for monitoring a building automation system (BAS) (Kienzle Fig. 1, [0029]), the method comprising: accessing and executing an application stored in a memory of the BAS operatively coupled to a controller (Kienzle Fig. 5 element 520 memory, [0059] the memory or storage device(s) may include one or more computer-readable storage media which may include applications) including a preprogrammed chip or an application specific integrated circuit (ASIC); (Fig. 5, [0055] one or more input / output ( I / O ) devices 550 controllable through one or more I / O interfaces 540 . The various components 510 , 520 , 530 , 540 , or 550 may be interconnected through at least one system bus 560 , which may enable the transfer of data between the various modules and components of the system 500, [0059] the processor ( s ) 510 and the memory 520 may be supplemented by , or incorporated into , one or more application - ; receiving data from a component of the BAS via a bus and an I/O interface of the BAS (Fig.1 element 112 analysis device(s) receives data from IoT device(s), (Fig. 5, [0055] one or more input / output ( I / O ) devices 550 controllable through one or more I / O interfaces 540 . The various components 510 , 520 , 530 , 540 , or 550 may be interconnected through at least one system bus 560 , which may enable the transfer of data between the various modules and components of the system 500, ([0069] To provide for interaction with a user , implementations may be realized on a computer having a display device… monitor , for displaying information to the user, [0070] a client computer having a graphical UI or a web browser through which a user may interact with an implementation , or any appropriate combination of one or more such back end , middleware , or front end components . The components of the system may be interconnected by any appropriate form or medium of digital data communication , e . g . , a communication network)); and detecting thereby an operational status of the component of the BAS using the stored application and received data (Kienzle Fig.1 element 112 analysis device(s) receives data from IoT device(s), [0039] if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error).
Kienzle does not teach detecting a minimum frequency that the application must receive data.
Smith teaches detecting a minimum frequency that the application must receive data (Smith Fig. 6 element 630 sampling frequency min, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators, Fig. 1 element 110 controller gets sensor data from the sampler, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators).


Regarding claim 15, the combination of Kienzle and Smith teach the method of claim 14, 
The combination of Kienzle and Smith further teach further comprising: detecting a natural frequency that the component of the BAS reports the data (Smith col 16 lines 45-47 present sampling frequency as natural frequency); and detecting a difference between the natural frequency that the component of the BAS reports the data and the minimum frequency that the application requires that the data must be received (Smith col 16 lines 45-50 the present sampling frequency is compared to the minimum desired sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Smith to include a method comparing the natural frequency to the minimum frequency. The motivation for this combination is the same as that of claim 2.

Regarding claim 16, the combination of Kienzle and Smith teach the method of claim 15, further comprising: detecting that the natural frequency that the BAS reports data is different from the minimum frequency that the application must receive the data based on a detected difference; and changing the natural frequency to at least the minimum frequency that the application must receive data in response to the detected difference (Smith Fig. 6 elements 630, 640, and 638, col 16 lines 45-63 present sampling frequency as natural frequency if the present sampling frequency is not at the minimum sampling frequency the sampling frequency is reduced and if the present sampling interval is 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Smith to include changing the natural frequency to at least the minimum frequency that the application requires that the data be reported from the device when determining that the natural frequency is different than the minimum frequency. The motivation for this combination is the same as that of claim 3.

Regarding claim 17, the combination of Kienzle and Smith teach the method of claim 15, for the BAS (Kienzle Fig. 1, [0029]).
The combination of Kienzle and Smith further wherein the natural frequency is obtained from a data structure (Smith col. 7 lines 43-47 a data portion contains the packetized samples which include sampling interval and sampling frequency, col. 7 lines 23-27 the samples are analyzed, packetized and stored in a memory and the packetized digital samples are read from the memory and transmitted as data packets by the transmitter).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Smith to include the natural frequency coming from a data structure. The motivation for this combination is the same as that of claim 4.

Regarding claim 20, the combination of Kienzle and Smith teach the method of claim 15, 
The combination of Kienzle and Smith further teach further comprising standardizing the data to determine the operational status of the component of the BAS (Kienzle Fig.3 elements 302, 304, .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Kienzle to include that the controller is configured to standardize the data from the device to determine operational status of components in the BAS. The motivation for this combination is the same as that of claim 7.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith), Sinha et al. (US 20170284691 A1, herein Sinha), and Park et al. (US 20190094827 A1, herein Park).

Regarding claim 6, the combination of Kienzle, Smith, and Sinha teach the system of claim 1, Sinha further teaches is sent to an agency that is associated with components similar to the component of the BAS (Sinha [0079] MSPR platform may present the repair/replacement to both contractor and distributor). (i.e. a distributor could be considered as an agency that is associated with similar components).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Sinha to include sending the information to an agency associated with components similar to that component. One of ordinary skill in the art would be motivated to do so because when doing a repair or replacement you want to fix that component with something similar by going to the most qualified agency so that the system maintains a consistent functionality.
wherein the operational status of the component of the BAS and an identification of a building where the BAS is located.
Park teaches wherein the operational status of the component of the BAS and an identification of a building where the BAS is located (Park [0166] generates a work flow request that includes a location attribute indicating a location at which service is requested with an equipment attribute determining the equipment requiring service, and an issue attribute indicating why the equipment requires service).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Park to include an identification of the operational status of the component and the building where the BAS is located. One of ordinary skill in the art would be motivated to do so because knowing the operational status of the component and the location of the building is essential in repairing or replacing the component if necessary for a more efficient system.

Regarding claim 19, the combination of Kienzle and Smith teach the method of claim 15, The combination of Kienzle and Smith do not teach wherein the operational status of the component and an identification of a building where the BAS is located are sent to an agency that is associated with components similar to the component of the BAS.
Park teaches wherein the operational status of the component and an identification of a building where the BAS is located are sent to an agency that is associated with components similar to the component of the BAS (Park [0166] generates a work flow request that includes a location attribute indicating a location at which service is requested with an equipment attribute determining the equipment requiring service, and an issue attribute indicating why the equipment requires service).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith), and Steven et al. (US 20120296482A1).

Regarding claim 21, the combination of Kienzle and Smith teach the device of claim 10, wherein: the stored application (Kienzle, [Fig. 5 element 520 memory, [0059] the memory or storage device(s) may include one or more computer-readable storage media which may include applications) directs the controller to generate operation models for the component of the BAS; and the operation models (Kienzle, processor as controller [0068] processor may receive instructions and data from a read only memory, graphs as asset models, operating modes as operation models [0053] model (e.g., graph ), [0018] a time stamp indicating when the graph was generated or last updated [0042] The data storage 112 may store information regarding all the operating mode(s) 116 identified in the graph(s) 114);

Smith further teaches when a rate at which the stored application must receive data is equal to the natural frequency of characteristic data associated with a component of the BAS .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, and Smith to further incorporate the teachings of Smith to teach that the rate at which an application receives data is equal to the natural frequency. One of ordinary skill in the art would be motivated to do so because by minimizing the sampling frequency this will save energy. 

The combination of Kienzle and smith do not teach to generate a set of asset models and include at least one of a component energy forecasting module, a component deterioration forecasting module, a building prediction module, and a time to event prediction module.
Steven teaches to generate a set of asset models (Steven [0016] energy asset modeling, Fig. 5, 6, 7, 8, 9, and 10 show different asset models) and include at least one of a component energy forecasting module, a component deterioration forecasting module, a building prediction module, and a time to event prediction module (Steven [0365] The power analytics module 507 analyses a micro electric grid (e.g. for a campus or a large building for a customer), and maintains acceptable power quality within the forecasts and optimizations, [0280] the calculation is predictive rather than backward-looking, [0021] predictive CBL energy profile based on a mathematical model).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, and Smith to incorporate the teachings of Steven to include asset models and predictive/forecasting module. One of ordinary skill in the art would be motivated to do so because “backward-looking historical actual-use-based assessments of CBL provide inconclusive estimates” according to Steven [0021] showing that a predictive method allows for more accurate estimates. 

Response to Arguments
Applicant's arguments filed 7/30/2021 have been carefully and fully considered but the examiner respectfully disagrees. The arguments found on page 7 regarding the 101 rejection “the specification and the claims describe the controller as a physical machine including a preprogrammed chip or an application specific integrated circuit, which is not in either case a general purpose computer”, a controller including ASIC or being preprogrammed is still a general purpose computer as the use of preprogram or ASIC is well known as explain in the 101 rejection above. 
The arguments found on page 13 regarding the 103 rejection “Kienzle does not appear to disclose a BAS, a component of a BAS connected via a bus to an I/O interface of a BAS, a controller including a preprogrammed chip or an application specific integrated circuit (ASIC), or a component of a BAS that reports data at least at a minimum frequency “ Kienzle does shown the listed elements in paragraphs [0055], [0069], and [0070], and a BAS in Figure 1. 
The arguments found on page 14 regarding the 103 rejection “the Examiner posits a solution to a problem, a need to conserve battery power", that does not appear to be present in the Graph-Based Data Analysis device of Kienzle, which device does not explicitly include a battery. In an effort to justify the addition of an unnecessary method of conservation of energy as taught by Smith, the Examiner has turned to paragraph [0024] of Kienzle, which discusses aggregated energy consumption on the scale of buildings, municipalities and/or larger areas, without any explicit basis for the apparent assertion that the computer-implemented method of Kienzle would necessarily consume more energy than the energy that would be consumed by a method of Kienzle as modified in view of Smith, as would be necessary to provide motivation for the proposed combination. Accordingly, the Examiner's statement of obviousness to combine appears to be conclusory” the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cella (US20190339687A1) teaches data collection of maintenance using industrial internet of things. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117